—Appeal from a decision of the Unemployment Insurance Appeal Board, filed September 2, 1994, which ruled that claim*924ant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause.
Claimant resigned from his position as an underwriter for a mortgage company because he felt his employer engaged in unprofessional practices and he could no longer tolerate the stress associated with the job. The Board denied his application for unemployment insurance benefits on the basis that claimant voluntarily left his employment without good cause. Upon review of the record, we find that substantial evidence supports the Board’s decision. Claimant’s employer did not direct him to do anything illegal or in violation of applicable regulations. Moreover, claimant failed to substantiate his claim that his doctor advised him to resign from his position for health reasons. We have considered claimant’s contention that he was denied the opportunity to present his doctor as a witness at the hearing and find it to be without merit.
Cardona, P. J., Mercure, White, Casey and Peters, JJ., concur. Ordered that the decision is affirmed, without costs.